Citation Nr: 0720429	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  05-39 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUES

1.  Entitlement to an increased rate of dependency and 
indemnity compensation (DIC) benefits for a surviving spouse 
who requires the regular aid and attendance of another 
person.

2.  Entitlement to an increased rate of DIC benefits for a 
surviving spouse based on housebound status.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 
1980.  The veteran is deceased; the appellant is his spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2003 rating decision in which the RO denied 
the appellant's claims for an increased rate of DIC benefits 
for a surviving spouse who requires the regular aid and 
attendance of another person or based on housebound status.  
In January 2005, the appellant filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in November 
2005, and the appellant filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in November 
2005.

In August 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the appellant submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  The Board 
accepts this evidence for inclusion in the record.  See 38 
C.F.R. § 20.800 (2006).

For reasons expressed below, the Board has recharacterized 
the appeal as encompassing the matters set forth on the 
title.  The Board's decision on the matter of an increased 
rate of DIC benefits based on housebound status is set forth 
below.  The matter of entitlement to an increased rate of DIC 
benefits based on the need for the regular aid and attendance 
of another person is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on her part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The appellant is not permanently confined to her home or 
immediate premises by reason of disability.


CONCLUSION OF LAW

The criteria for an award of an increased rate of DIC 
benefits for a surviving spouse based on housebound status 
are not met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 3.102, 3.159, 38 C.F.R. §§ 3.351(f) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim, as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, September 2003 pre-rating letters 
collectively provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for increased rate of DIC benefits for a surviving spouse 
based on housebound status, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  The September 2003 letters 
also requested that the appellant send in any pertinent 
evidence that she had in her possession.  Hence, the 
September 2003 letters met all four of Pelegrini's content of 
notice requirements, as well as the VCAA's timing of notice 
requirement. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the appellant's 
medical records from the Wilford Hall Medical Center at 
Lackland Air Force Base, dated from January 2004 to February 
2005 and Attending Physician Statements of Dr. Higgs dated in 
May 2003 and August 2006 and of Dr. Flores dated in August 
2006.  The record also includes the transcript of the August 
2006 hearing testimony of the appellant.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through the notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Under the applicable criteria, increased DIC compensation 
benefits may be payable if the surviving spouse who is not in 
need of aid and attendance but is housebound.  This 
requirement is met when the surviving spouse is substantially 
confined to her home (ward or clinical areas if 
institutionalized) or immediate premises by reason of 
disability or disabilities which it is reasonably certain 
will remain throughout the surviving spouse's lifetime.  38 
U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(f).

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for an increased rate of DIC benefits for a surviving spouse 
based on housebound status are not met.

Wilford Hall Medical Center treatment records from January 
2004 to February 2005 do not show any restrictions on the 
appellant's ability to leave her home.  A May 2003 Statement 
of Attending Physician submitted by Dr. Higgs indicated that 
the appellant was not housebound, i.e., confined to her house 
or immediate premises.  In an August 2006 Statement of 
Attending Physician, Dr. Higgs stated that the appellant was 
well enough to leave her home at will.  There is no other 
evidence of record indicating that the appellant is 
permanently confined to her home or immediate premises by 
reason of disability.

The appellant testified during a hearing before the 
undersigned in August 2006.  She attended her hearing 
unaccompanied and indicated that she was able to drive and 
lived alone in her home.  She did not indicate that she was 
housebound in fact.

As such, the appellant has not been shown to be permanently 
confined to her home or immediate premises by reason of 
disability and the criteria for an increased rate of DIC 
benefits based on housebound status have not been met.  
Therefore, her claim must be denied.  

For all the foregoing reasons, the appeal in the claim for an 
increased rate of DIC benefits for a surviving spouse based 
on housebound status must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An increased rate of DIC benefits for a surviving spouse 
based on housebound status is denied.


REMAND

The Board finds that further RO action is needed on the claim 
for an increased rate of DIC benefits for a surviving spouse 
who requires the regular aid and attendance of another 
person.  

During the August 2006 hearing, the appellant testified that 
she has psoriatic arthritis which causes difficulty grasping 
objects, an inability to bend or squat, difficulty bathing 
and an inability to cook for herself.  She also indicated 
that she has additional disabilities including diabetes, high 
blood pressure and swelling of the legs that also result in 
the need for assistance.  She testified that while she lives 
alone, she is unable to clean the house and can't get the 
groceries into her car to bring home.  The appellant 
submitted Attending Physician Statements for Dr. Flores and 
Dr. Higgs, each dated in August 2006.  Dr. Flores indicated 
that the appellant was medically disabled and needed 
assistance with daily living.  Each physician did indicate, 
however, that she was able to walk and get around, dress and 
undress herself, and attend to the needs of nature, all 
unassisted.  It was also indicated that she was able to wash 
and keep herself ordinarily clean and presentable and to 
protect herself from the everyday hazards of life.  

The appellant has not been afforded a VA examination for the 
purposes of determining her need for regular aid and 
attendance of another person.  In light of her testimony and 
the conflicting information provided by her physicians, the 
Board finds that a VA examination of the appellant would be 
helpful in resolving the matter remaining on appeal.  See 38 
U.S.C.A. § 5103(A)(d).  Specific findings should include 
whether the appellant is able to dress or undress herself, or 
to keep herself ordinarily clean and presentable; whether she 
is unable to feed herself through loss of coordination of 
upper extremities or through extreme weakness; whether she is 
unable to attend to the wants of nature; whether she suffers 
from incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect her from hazards or 
dangers incident to her daily environment; and whether she is 
bedridden, i.e., whether her disabilities, through their 
inherent character, actually require that she remain in bed.  

Accordingly, the RO should arrange for the appellant to 
undergo a VA aid and attendance examination, by a physician, 
at an appropriate VA medical facility.  The appellant is 
hereby advised that failure to report to the scheduled 
examination, without good cause, may result in a denial of 
the claim (as consideration of the original claim will be 
based on evidence of record).  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the appellant by the 
pertinent VA medical facility.

Prior to arranging for the appellant to undergo further 
examination, the RO should obtain all outstanding VA medical 
records.  The record includes treatment records from the 
Wilford Hall Medical Center at Lackland Air Force Base dated 
from January 2004 to February 2005.  Hence, the RO should 
obtain and associate with the claims file all outstanding 
records from the above-referenced facility, following the 
procedures set forth in 38 C.F.R. § 3.159(c) (2006), as 
regards obtaining records from Federal facilities.

Further, to ensure that due process requirements are met and 
that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and evidence pertinent to the claim on appeal, 
notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in her possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Wilford 
Hall Medical Center at Lackland Air Force 
Base all outstanding pertinent records of 
evaluation and/or treatment of the 
appellant, from February 2005 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession.  The RO's letter should 
clearly explain to the appellant that she 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
appellant to undergo a VA aid and 
attendance examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the appellant, and 
the report of the examination should 
include discussion of the appellant's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

The examiner should render specific 
findings as to whether the appellant is 
able to dress or undress herself, or to 
keep herself ordinarily clean and 
presentable; whether she has a frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without aid; whether she 
is unable to feed herself through loss of 
coordination of upper extremities or 
through extreme weakness; whether she is 
unable to attend to the wants of nature; 
whether she suffers from incapacity, 
physical or mental, which requires care 
or assistance on a regular basis to 
protect her from hazards or dangers 
incident to her daily environment; and 
whether she is bedridden, i.e., whether 
her disabilities, through their inherent 
character, actually require that she 
remain in bed.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the remaining claim 
for an increased rate of DIC benefits for 
a surviving spouse who requires the 
regular aid and attendance of another 
person, in light of all pertinent 
evidence and legal authority.  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


